     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 1 of 39



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                   v.                         Criminal No. 18-389 (FAB)

LUIS PÉREZ-GREAUX,

     Defendant.


                             OPINION AND ORDER

BESOSA, District Judge.

     Before the Court is defendant Luis Pérez-Greaux (“Pérez-

Greaux”    or    “defendant”)’s      motion    for    judgment    of    acquittal

pursuant    to   Federal    Rule   of   Criminal      Procedure   29.     (Docket

No. 240.)    For the reasons set forth below, Pérez-Greaux’s Rule 29

motion, id., is DENIED.

I.   Background

     In reviewing a motion for judgment of acquittal, courts

“consider[]      the    evidence   in   the   light    most   favorable   to   the

prosecution.”      United States v. Lara, 181 F.3d 183, 200 (1st Cir.

1999) (citations omitted); see United States v. Rodríguez-Marrero,

390 F.3d 1, 6 (1st Cir. 2004).          Rule 29 motions require a court to

“take into account all evidence, both direct and circumstantial,

and resolve evidentiary conflicts and credibility disputes in

favor of the jury’s verdict.”           United States v. Valerio, 676 F.3d
        Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 2 of 39



Criminal No. 18-389 (FAB)                                                             2

237, 244 (1st Cir. 2012).                At the same time, the court “must

‘reject those evidentiary interpretations and illations that are

unreasonable,      insupportable,         or    overly    speculative.’”         United

States v. Rodríguez-Martínez, 778 F.3d 367, 371 (1st Cir. 2015)

(quoting United States v. Spinney, 65 F.3d 231, 234 (1st Cir.

1995)).

      On June 5, 2018, a grand jury charged Pérez-Greaux with five

counts.    (Docket No. 71 at p. 1.)             Count one charged possession of

a firearm in furtherance of a drug trafficking crime in violation

of   18   U.S.C.    section 924(c)(1)(A).                Id.    Count     two    charged

possession of a machinegun in furtherance of a drug trafficking

crime     in   violation      of    18        U.S.C.     section 924(c)(1)(A)       and

section 924(c)(1)(B)(ii).               Id.    at   p. 2.       Count    four    charged

possession with intent to distribute controlled substances in

violation of 21 U.S.C. section 841(a)(1).                   Id. at p. 3.     Two other

counts    were    dismissed    at       the    government’s      request.        (Docket

No. 202.)

      Trial was held between October 15 and October 18, 2019.

(Docket Nos. 222, 223, 227, 230.)

      According to the testimony at trial, on May 30, 2018, José

Rivera-Vélez       (“Rivera”),      a    member     of    the   Puerto    Rico   Police

Department,      began   a    three-day        surveillance      of     Pérez-Greaux’s

residence.       (Docket No. 250 at pp. 28–29, 33–35.)                  Pérez-Greaux’s
        Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 3 of 39



Criminal No. 18-389 (FAB)                                                  3

residence is in the Los Pinos I subdivision in Arecibo, Puerto

Rico.     Id. at pp. 31, 54.

      On June 1, 2018, Rivera saw Pérez-Greaux with a black pistol

in his waistband.      Id. at pp. 36–37.       Rivera then investigated and

discovered that Pérez-Greaux did not have a license to legally

carry a firearm.      Id. at p. 38.

      On June 5, 2018, Carlos Pérez-Carrasco (“Pérez-Carrasco”) and

his   colleagues     executed    a   search    warrant   at   Pérez-Greaux’s

residence.      Id. at pp. 53–54.     Pérez-Carrasco also works for the

Puerto Rico Police Department.        Id. at p. 53.

      When Pérez-Carrasco first saw the defendant, the defendant

was setting up a pool.        Id. at p. 55.      After Pérez-Carrasco told

the defendant that there was a search warrant against him and his

residence, the defendant told Pérez-Carrasco not to harm his family

and that he would hand over the property inside the residence.

Id.   The defendant indicated that the property was cocaine inside

a safe.    Id. at pp. 14, 55.    The defendant told the law enforcement

officers where the drugs were located from the very beginning.

Id. at p. 25.      The defendant knew it was cocaine inside the safe

because it was given to him by a person known to the defendant to

be a drug dealer.       Id. at p. 14.         This person’s name was Alex.

Id. at p. 15.      The defendant met Alex on trip to Rochester, New

York.     Id.
       Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 4 of 39



Criminal No. 18-389 (FAB)                                                  4

       The defendant took Pérez-Carrasco to the safe.         Id. at p. 55.

The safe was in his bedroom.       Id.    The defendant had to, and did,

open the safe with a passcode.           Id. at p. 56.      Inside the safe

were three kilograms of cocaine, a scale, and periodicals about

firearms.     Id. at pp. 56, 63, 75; see Docket No. 251 at p. 33.

       The defendant told Juan Carlos Miranda (“Miranda”), a federal

law enforcement special agent, that he had been working as a drug

trafficker since March or April of 2018. (Docket No. 250 at pp. 3,

18.)   He further explained that he would wrap the cocaine in carbon

paper, vacuum seal the drugs, place the drugs into small boxes

along with toys and other items, and mail the boxes to the

continental United States via the United States Postal Service.

Id. at p. 18.      The defendant confirmed that Alex was the same

person to whom he would send drugs in the continental United

States.    Id. at p. 20.

       After the defendant opened the safe, he told Pérez-Carrasco

about a firearm in the closet of his children’s bedroom.             Id. at

p. 26; Docket No. 251 at p. 16.        The defendant did not volunteer,

and the law enforcement officers did not ask, for what purpose the

defendant was using the weapon.        (Docket No. 250 at p. 26.)

       In the closet Pérez-Carrasco recovered a firearm, ammunition,

and    five   ammunition   magazines,     including   one    high   capacity

magazine.     Id. at pp. 62, 70–71.        The firearm, ammunition, and
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 5 of 39



Criminal No. 18-389 (FAB)                                               5

magazines were wrapped in a cloth within two paper bags, all of

which was inside a plastic bag.       (Docket No. 251 at pp. 18–20.)

The firearm did not have a magazine attached to it, the magazines

were empty, and the ammunition was inside another bag.             Id. at

p. 20.

     Pérez-Carrasco had a little trouble getting the firearm out

of the closet. (Docket No. 250 at p. 76; Docket No. 251 at p. 18.)

He is five feet, six inches tall, and needed to raise his arm above

his head to recover the firearm.      (Docket No. 250 at pp. 62, 76.)

The firearm seems to have been located on the top shelf of the

closet, either on top of a carboard box or behind it.              Id. at

p. 15; Docket No. 251 at p. 18.

     The firearm was a machinegun.     (Docket No. 251 at pp. 25–26.)

It was modified to fire automatically.       Id. at p. 26.    Jeffrey T.

Browder, a firearms expert, was able to identify that the firearm

was a machinegun by looking at it.      Id. at pp. 24–30.

     Pérez-Carrasco    did    not   know    whether    the   machinegun,

ammunition, or magazines were tested for fingerprints.             Id. at

p. 21.   He did not find other materials associated with firearms

in the residence, including ammunition, a solution for cleaning

the weapon, a rod to clean the barrels, and a cleaning kit for

firearms.   Id.
        Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 6 of 39



Criminal No. 18-389 (FAB)                                                       6

       The defendant told Miranda that, a few days earlier in Isla

Verde, Puerto Rico, Alex gave to the defendant the firearm found

in the children’s bedroom closet and the cocaine found in the safe.

(Docket No. 250 at pp. 15–16.)             Alex told the defendant, “Here is

a short one with a couple of beans.               Just hold on to that while I

come    back.”     Id.   at    p. 17.       The   firearm,   according   to   the

defendant’s statements to Miranda, was for Alex’s protection.                 Id.

When he was speaking with Miranda, the defendant was aware of the

ammunition and the magazines.             Id. at pp. 16–17.

       Later, the defendant changed his story.               Id. at p. 19.     He

told Miranda that he was given the firearm by a friend of his from

Guaynabo, Puerto Rico.         Id.    The defendant stated that he was very

afraid of this friend.         Id.

       In the defendant’s bedroom, Pérez-Carrasco also seized five

cellphones.      Id. at p. 73.            The cellphones contained numerous

images,    including     those       of   packages    sent   to   Rochester   and

associated receipts, toys and carbon paper, a “selfie” of the

defendant, a white substance in brick shapes wrapped in cellophane,

a bundle of currency, and a money transfer.                  (Docket No. 251 at

pp. 51–60.)      One of the cellphones also had a contact listing for

a person identified as “A” with an area code from Rochester, New

York.     Id. at p. 62.       There were also text messages or images of
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 7 of 39



Criminal No. 18-389 (FAB)                                               7

text messages that appear to relate to drug trafficking.           Id. at

pp. 63–70.

     The person who extracted the photos, images, and messages

from the cellphones—Matthew Johnson—was unable to determine who

took the photos, who deleted some of the photos, and who used the

phone.   (Docket No. 252 at pp. 18–19.)         He was also unable to

identify both the contents of the packages shown in the pictures

and the packages associated with the shipping receipts and tracking

information.   Id. at pp. 20–21.       Additionally, Matthew Johnson

acknowledged that images of text messaging conversations could

have been sent to the cellphones rather than originating on the

phone.   Id. at p. 22.   And he did not see on the cellphones photos

of guns or gun-related searches.      Id. at pp. 22–23.

     The law enforcement officers also seized or identified other

items.   A holster designed to carry a weapon was seized somewhere

in the residence.   (Docket No. 250 at p. 73.)        They also found a

box with an address and postage stamp in the residence.           (Docket

No. 251 at pp. 10–11.)    The box was addressed to Alex at an address

in Rochester, New York.     (Docket No. 250 at p. 16.)       The box had

toys and other items inside.        (Docket No. 251 at p. 11.)         The

officers found other boxes tied together in the children’s closet.

(Docket No. 251 at pp. 10–11.)
        Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 8 of 39



Criminal No. 18-389 (FAB)                                                       8

      Pérez-Carrasco     and   his   colleagues   were   accompanied       by   a

canine.    (Docket No. 250 at p. 58.)       According to Pérez-Carrasco,

the canine was trained to search for drugs and firearms.             Id.    The

canine “marked” three locations in the residence.             Id. at p. 60.

The canine marked at the safe in the bedroom, drawers in the

bedroom, and the closet in the children’s bedroom.             Id.   The law

enforcement officers found approximately $600 in the drawers.               Id.

      The jury found Pérez-Greaux guilty of counts one, two, and

four.    (Docket No. 233.)

II.   Rule 29 Legal Standard

      A court may set aside a jury’s guilty verdict and enter a

judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.         See Fed. R. Crim. P. 29(c).

The burden of making the requisite showing falls on the defendant.

United States v. Polanco, 634 F.3d 39, 45 (1st Cir. 2011).

      A challenge to the sufficiency of the evidence challenge is

“a tough sell,” id., “an uphill battle,” United States v. Pérez-

Meléndez, 599 F.3d 31, 40 (1st Cir. 2010) (internal quotation marks

omitted), and a “daunting hurdle[],” United States v. Hatch, 434

F.3d 1, 4 (1st Cir. 2006) (internal quotation marks omitted).

Courts uphold a jury’s guilty verdict “unless the evidence is so

scant that a rational factfinder could not conclude that the

government proved all the essential elements of the charged crime
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 9 of 39



Criminal No. 18-389 (FAB)                                                    9

beyond a reasonable doubt.”        United States v. Vázquez-Soto, 939

F.3d 365, 371 (1st Cir. 2019) (internal quotation marks omitted).

The jury’s verdict will stand if it “finds support in a plausible

rendition of the record,” as courts “need not believe that no

verdict other than a guilty verdict could sensibly be reached.”

United States v. Shaw, 670 F.3d 360, 362 (1st Cir. 2012) (internal

quotation marks omitted).

III. Parties’ Positions

     A.   Pérez-Greaux

          Pérez-Greaux    offers    three   arguments    for   acquittal.

(Docket No. 240.)    First, he “makes a general motion for judgment

of acquittal.”      Id. at p. 1.      He does this “to preserve all

challenges to the sufficiency of the evidence for appeal.”             Id.

          Second, Pérez-Greaux argues that the government failed

to prove the “in furtherance of” element in counts one and two.

Id. at pp. 1, 4–5.    Pérez-Greaux argues that there was no direct

proof of subjective intent to use the firearm in furtherance of a

drug trafficking crime, so the jury had to infer such intent from

objective factors.     Id. at p. 5.         With respect to objective

factors, Pérez-Greaux contends that the firearm was not in close

proximity to the drugs and was not easily accessible, noting that

“the gun was wrapped in a rag, inside a paper bag, inside another

paper bag, inside a plastic bag on the top shelf of the closet of
        Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 10 of 39



Criminal No. 18-389 (FAB)                                                         10

a room where no drugs were found or stored.”                   Id. at pp. 4–5.    He

also points out that the firearm was unloaded and was being held

for someone else.       Id. at p. 5.

              Third,    Pérez-Greaux      argues       there    was   insufficient

evidence that he knew the firearm was a machinegun.                   Id. at pp. 1–

2, 5.     According to Pérez-Greaux, to convict a defendant pursuant

to section 924(c)(1)(B)(ii), the government must prove knowledge

that the firearm was a machinegun.              Id.   Pérez-Greaux incorporates

his arguments set forth in Docket No. 229 to this effect.                   Id.

              In Docket No. 229, Pérez-Greaux set forth a multi-part

argument.       Pérez-Greaux believes that, because the machinegun

language in section 924(c)(1)(B)(ii) is an element of the offense

rather than sentencing factor, a mens rea requirement must attach

to it unless a contrary legislative intent appears in the statute.

Id. at pp. 5–8.        Mere statutory silence on a mens rea requirement

does    not   imply    the   lack   of   such    a    requirement,    Pérez-Greaux

asserts, pointing to the United States Supreme Court’s observation

that “the existence of a mens rea is the rule of, rather than the

exception      to,     the    principles        of    Anglo–American      criminal

jurisprudence.”        Id. at p. 7 (alteration and internal quotation

marks omitted) (quoting United States v. U.S. Gypsum Co., 438 U.S.

422, 436 (1978)).            Pérez-Greaux views a case contrary to his

position, United States v. Burwell, 690 F.3d 500, 511–13 (D.C.
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 11 of 39



Criminal No. 18-389 (FAB)                                                           11

Cir. 2012) (en banc), as erroneously relying on statutory silence,

(Docket No. 229 at p. 9.)         Pérez-Greaux further contends that his

reading of the statutory provision is supported by the First

Circuit    Court    of    Appeals’    holding   that,    to    be    convicted      of

transferring       or    possessing    a   machinegun,        “[t]he    government

must . . . prove beyond a reasonable doubt that the defendant knew

the weapon had the characteristics that brought it within the

statutory definition of a machinegun.”             Id. at pp. 11–12 (quoting

United States v. Nieves-Castaño, 480 F.3d 597, 599 (1st Cir. 2007)

(internal quotation marks omitted)).               If the Court views the

statute as ambiguous on the mens rea requirement, Pérez-Greaux

asks the Court to apply the rule of lenity.              Id. at pp. 8–9.

     B.        Government

               The government disputes the three reasons for acquittal

offered by Pérez-Greaux.             (Docket No. 255.)          With respect to

whether    Pérez-Greaux       possessed    controlled    substances          with   an

intent    to    distribute,    the    government   notes      that     his   knowing

possession was proved both by Pérez-Greaux’s own admissions and by

witness testimony to the effect that Pérez-Greaux entered the code

to open the safe in which the drugs were kept.                Id. at p. 11.         The

government also contends that his intent to distribute was proved

by the quantity of drugs being much higher than a personal use

quantity, by Pérez-Greaux’s statements that he had engaged in drug
      Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 12 of 39



Criminal No. 18-389 (FAB)                                                  12

trafficking since March 2018, and by corroborating messages and

images on Pérez-Greaux’s cellphone.        Id.

           The government also argues that there was sufficient

evidence to prove that Pérez-Greaux possessed the firearm “in

furtherance   of”   drug    trafficking.      Id.   at     pp. 11–14.     The

government notes that the firearm was found in the same residence

as the drugs and drug trafficking supplies and in the same closet

as cardboard shipping boxes.          Id. at p. 13.          Meanwhile, the

government adds, a cardboard box with drug trafficking materials

was found in Pérez-Greaux’s living room and an image of another

cardboard box addressed to the continental United States was found

in his cellphone.     Id. at p. 14.      The government also points out

that the firearm was unloaded but packed with sixty-six rounds of

ammunition and five magazines, including a high-capacity magazine.

Id.   Additionally, the government highlights, a police officer

testified that he saw Pérez-Greaux with a firearm of the same color

four days before the firearm seizure at Pérez-Greaux’s residence.

Id. at p. 13.

           Finally,   the   government     argues   that    it   proved   that

Pérez-Greaux possessed a machinegun in furtherance of a drug

trafficking crime.     Id. at pp. 14–15.      The government notes that

a firearms expert testified that the firearm was a machinegun.

Id.   According to the government, it was not necessary to prove
      Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 13 of 39



Criminal No. 18-389 (FAB)                                                      13

that Pérez-Greaux knew the firearm was a machinegun.                  Id.     For

this legal argument, the government relies on Burwell, 690 F.3d at

503–08, and United States v. Shea, 150 F.3d 44, 52 (1st Cir. 1998).

(Docket No. 255 at p. 9.)          In Shea, the First Circuit Court of

Appeals rejected an argument that the semiautomatic assault weapon

provision of section 924(c) carries a mens rea requirement.                   150

F.3d at 51–52.

IV.   Discussion

      A.    Possession     with        Intent   to     Distribute    Controlled
            Substances

            1.     Applicable Law

                   “In   order    to    prove   possession   with    intent    to

distribute, the government must show that the defendants knowingly

and intentionally possessed, either actually or constructively, a

controlled substance with the specific intent to distribute.”

United States v. Ayala–Vázquez, 751 F.3d 1, 12 (1st Cir. 2014)

(internal   quotation     marks    omitted).         “Constructive   possession

exists when a person knowingly has the power and intention at a

given time to exercise dominion and control over an object either

directly or through others.”           United States v. Apicelli, 839 F.3d

75, 79 (1st Cir. 2016) (internal quotation marks omitted).

                   “[T]he requisite knowledge and intention can be

inferred from circumstances, such as a defendant’s control over
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 14 of 39



Criminal No. 18-389 (FAB)                                                    14

the area where the contraband is found (e.g., defendant’s home or

automobile).”      United States v. McLean, 409 F.3d 492, 501 (1st

Cir. 2005).       “But knowledge must be fairly inferable from the

circumstances.”      Id.    “There must be some action, some word, or

some conduct that links the individual to the contraband and

indicates that he had some stake in it, some power over it.”                Id.

(alteration and internal quotation marks omitted).

                   To determine whether a defendant had an intent to

distribute drugs, the First Circuit Court of Appeals has identified

several factors to consider.          These include the amount of drugs,

drug purity, quantity of cash on a defendant, how the drugs were

packaged, the presence of drug paraphernalia, evidence showing the

defendant used the drugs seized, and the presence of firearms.

United States v. Fernández-Santos, 856 F.3d 10, 19 (1st Cir. 2017);

see also United States v. Flores–Rivera, 787 F.3d 1, 22 (1st Cir.

2015) (internal quotation marks omitted) (“[I]ntent to distribute

can be inferred from the quantity of drugs involved.”).

            2.     Analysis

                   The   evidence    was   more   than   sufficient   to    show

possession of cocaine with intent to distribute.             With respect to

knowingly    possessing       the   drugs,   Pérez-Greaux     told    the   law

enforcement officers where the drugs were located from the very

beginning.       (Docket No. 250 at p. 25.)         He knew it was cocaine
       Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 15 of 39



Criminal No. 18-389 (FAB)                                                     15

inside the safe because it was given to him by Alex, a person

Pérez-Greaux knew was a drug dealer.           Id. at p. 14.      Pérez-Greaux

opened the safe with a passcode.              Id. at p. 56.        These facts

sufficiently     show    Pérez-Greaux     knowingly,     intentionally,      and

constructively possessed the cocaine.              Apicelli, 839 F.3d at 79;

Ayala–Vázquez, 751 F.3d at 12; McLean, 409 F.3d at 501.

                  As    for   a   specific    intent    to     distribute,   the

evidence showed that Pérez-Greaux told Miranda that he had been

working as a drug trafficker since March or April of 2018.              (Docket

No. 250 at p. 18.)      He explained his process for drug trafficking,

including the use of the mails.              Id.    And the law enforcement

officers found shipping boxes, one of which was addressed to Alex;

five   cellphones;      images    of   shipping     receipts    and   packages;

inculpatory conversations; and a scale. (Docket No. 250 at pp. 18,

56, 63, 73, 75; Docket No. 251 at pp. 10–11, 16, 33, 52–70.)

Additionally, the cellphones contained corroborating evidence,

including images and contact information for a person identified

as “A” with a Rochester, New York area code.              (Docket No. 251 at

pp. 51–70.) They also found a firearm. (Docket No. 250 at pp. 62,

70–71.)    And, of course, the law enforcement officers recovered

three kilograms of a cocaine substance in brick form.                   Id. at

p. 56; Docket No. 251 at p. 33.               And besides for that large

quantity of cocaine, there was no evidence adduced that Pérez-
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 16 of 39



Criminal No. 18-389 (FAB)                                                 16

Greaux used cocaine.      These facts sufficiently show a specific

intent to distribute the cocaine.           Fernández-Santos, 856 F.3d

at 19; Flores–Rivera, 787 F.3d at 22; Ayala–Vázquez, 751 F.3d

at 12.

     B.   Possession of       a   Firearm    in   Furtherance    of     Drug
          Trafficking

          Section 924(c)(1)(A) of Title 18 of the United States

Code prohibits possession of a firearm in furtherance of a drug

trafficking crime.      18 U.S.C. § 924(c)(1)(A).          The statutory

provision has three elements: (1) knowing possession of a firearm

(2) in furtherance of (3) a drug-trafficking crime.           Id.; United

States v. Gonsalves, 859 F.3d 95, 111 (1st Cir. 2017) (delineating

the elements); United States v. Rodríguez, 735 F.3d 1, 7 (1st Cir.

2013) (same).    The Court will consider each element in turn.

          1.     Possession of a Firearm

                 i.   Applicable Law

                      The Court can consider whether a defendant had

constructive possession of a gun that is not physically on his

person.   United States v. Naranjo-Rosario, 871 F.3d 86, 94 (1st

Cir. 2017).     Similar to constructive possession of drugs, “[i]n

order to prove constructive possession, the government would have

to prove that [a defendant] ‘knowingly [had] the power and the

intention at a given time of exercising dominion and control over
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 17 of 39



Criminal No. 18-389 (FAB)                                                17

a firearm . . . directly or through others.’”           Id. (second and

third alterations in original) (quoting United States v. Wright,

968 F.2d 1393, 1398 (1st Cir. 1992)); see also Rodríguez-Martínez,

778 F.3d at 373 (internal quotation marks omitted) (“A finding of

constructive possession requires a showing that the person knows

(or has reason to know) that the firearm is within easy reach, so

that he can take actual possession of it virtually at will.”).

“[O]wnership is not an element of the charge of possessing a gun

in furtherance of a drug trafficking crime.”           Fernández-Santos,

856 F.3d at 20.

                  ii.   Analysis

                        Pérez-Greaux knew there was a firearm in his

residence.    (Docket    No. 250   at   pp. 15–17.)     He   directed   law

enforcement officers to the location of the firearm. Id. at p. 26;

Docket No. 251 at p. 16.       The firearm was in the closet of his

children’s bedroom in his residence.         (Docket No. 250 at p. 26;

Docket No. 251 at p. 16.)     Although the firearm was at the top of

the closet on top of a cardboard box or behind it, Pérez-Carrasco,

a person who is five feet and six inches tall, only had a little

trouble getting it and simply needed to raise his arm above his

head to recover it.     (Docket No. 250 at pp. 62, 76; Docket No. 251

at p. 18.)   In addition, four days before the search, Rivera saw

Pérez-Greaux with a weapon of the same color.          Id. at pp. 36–37.
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 18 of 39



Criminal No. 18-389 (FAB)                                               18

This is sufficient to show knowing, constructive possession of the

firearm.    Naranjo-Rosario, 871 F.3d at 94.       Pérez-Greaux may not

have owned the gun, (Docket No. 250 at pp. 15–19,) but he still

had constructive possession, Fernández-Santos, 856 F.3d at 20.

            2.   “In Furtherance of”

                 i.   Applicable Law

                      The “in furtherance of” element requires a

showing that a firearm was used to advance or promote the drug

crime.       Specifically,     “[t]o    satisfy    the    in-furtherance

requirement, the government must establish ‘a sufficient nexus

between the firearm and the drug crime such that the firearm

advances or promotes the drug crime.’” United States v. Rodríguez-

Torres, 939 F.3d 16, 30 (1st Cir. 2019) (quoting United States v.

Gurka, 605 F.3d 40, 44 (1st Cir. 2010)); see Gonsalves, 859 F.3d

at 111.

                      The nexus required by this element is not

satisfied by just any link.      As Justice Souter makes clear, “the

defendant must have possessed the gun in furtherance of his drug

dealing, not merely in connection with his commission of a drug

offense, but to advance or promote it.” United States v. González-

Negrón, 892 F.3d 485, 487 (1st Cir. 2018) (internal quotation marks

omitted).    “The mere presence of a firearm in an area where a

criminal act occurs is not a sufficient basis . . . .”              United
      Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 19 of 39



Criminal No. 18-389 (FAB)                                                             19

States v. Robinson, 473 F.3d 387, 399 (1st Cir. 2007) (internal

quotation marks omitted).

                            Still, the First Circuit Court of Appeals “has

shown considerable latitude” in determining that the element is

satisfied.”        United States v. Bobadilla-Pagán, 747 F.3d 26, 35

(1st Cir. 2014).          And that court has “[r]ecogniz[ed] that the in

furtherance    of        element      does   not    have    a    settled,      inelastic

definition.”         Id.     (alteration        and   internal         quotation   marks

omitted).

                            The First Circuit Court of Appeals analyzes

the   furtherance        element      from   both     objective        and    subjective

standpoints.       Id.    “Evidence of subjective intent might include a

showing that a defendant obtained a firearm to protect drugs or

proceeds.”     Id.       “Where direct evidence of subjective intent is

lacking,     the     jury       may     infer      intent       from    the    objective

circumstances.”           Id.      “Objective factors the court considers

include:    (1) the proximity of the firearm to drugs or contraband;

(2) whether the firearm was easily accessible; (3) whether the

firearm was loaded; and (4) the surrounding circumstances.”                          Id.

“Possession of a firearm to protect drugs or sales proceeds can

constitute possession in furtherance of a drug trafficking crime.”

United States v. Alverio-Meléndez, 640 F.3d 412, 420 (1st Cir.

2011) (internal quotation marks omitted).
       Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 20 of 39



Criminal No. 18-389 (FAB)                                                      20

                         Some   cases   involve   facts    for    which   it    is

relatively easy to find the “in furtherance of” element satisfied.

For instance, in United States v. Ayala-García, 574 F.3d 5, 16

(1st Cir. 2009), “ample circumstantial support” for the inference

that a firearm was used for protection came by way of facts showing

that a vehicle used for drug trafficking had a loaded AK-47, drugs,

and money.      Essentially the same conclusion was reached in United

States v. Bristol-Mártir, 570 F.3d 29, 41 (1st Cir. 2009) (internal

quotation marks omitted), where a police officer “used his status

as a police officer, which includes the fact that he carries a

gun, in order to protect the drug transaction in which he engaged.”

                         Other cases, however, present more difficulty

in    ascertaining   whether    evidence    sufficiently      proved    the    “in

furtherance of” element.        These cases, some of which are reviewed

below,    are   useful   here   because    they   elucidate      the   requisite

threshold to satisfy the “in furtherance of” element.

                         In González-Negrón, 892 F.3d at 487, Justice

Souter reviewed for plain error a case where “the defendant’s gun

was found in the bedroom closet of his apartment, and his stash of

drugs was hidden in the kitchen.”          If these were the only relevant

facts, Justice Souter noted, there would be “serious argument” as

to whether the district court erred in accepting a guilty plea.

Id.
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 21 of 39



Criminal No. 18-389 (FAB)                                               21

                      The González-Negrón case, however, involved

other facts.    The defendant was a drug dealer.           Id.    And the

firearm was a machinegun.      Id.    Justice Souter considered those

fact in tandem, and since it is generally illegal to possess a

machinegun for any reason, Justice Souter found support for the

likelihood that the actual purpose of possessing the firearm was

to promote drug dealing.       Id.   He also found support for that

conclusion from the facts that the gun was loaded and was kept in

the same residence as the drugs.      Id.   In sum, Justice Souter said

those facts

     are at least arguably sufficient to satisfy the
     requirement of demonstrating on the record a factual
     basis for the “in furtherance” element as required under
     Rule 11. If there is thought to be any inadequacy on
     this point, it did not amount to error that could be
     treated as plain.

Id. at 488.

                      Another case presenting a “close question” is

Bobadilla-Pagán, 747 F.3d at 36.        There, the government offered

testimony that the firearm was found in Bobadilla’s van within

three feet of marijuana; both the firearm and the drugs could be

reached at the same time; the gun held three rounds; Bobadilla did

not have a license for the gun; and Bobadilla “gave shaky testimony

about how he acquired it—he said he was holding it for a friend,

but he provided little other information about the circumstances.”
      Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 22 of 39



Criminal No. 18-389 (FAB)                                                   22

Id.   Bobadilla also told law enforcement officers that the gun was

for protection, a statement corroborated by other testimony that

drug traffickers sometimes use firearms for protection.            Id.      By

contrast, Bobadilla argued that the evidence only indicated the

presence of a firearm in the same place as drugs, no other evidence

related to drug trafficking was found in the van, no evidence

showed that he used or carried the gun, and the gun was only

partially loaded.     Id.

                       The    Bobadilla-Pagán    court    explained      that

“Bobadilla’s explanation is plausible, but it does not overcome

the extremely high bar set for a sufficiency challenge.”              Id.    A

reasonable jury could conclude that Bobadilla possessed the gun in

furtherance of a drug trafficking offense, the court held, and

rejected the sufficiency challenge.        Id. at 36–37.

                       In United States v. Grace, 367 F.3d 29, 35–36

(1st Cir. 2004), the court determined that there was sufficient

evidence that Grace possessed a firearm to protect her drug supply

and the proceeds of her drug sales.        The defendant conducted drug

sales in her kitchen, stored drugs and proceeds in her computer

room, and kept electronic scales and a handgun in her bedroom.

Id. at 31.   “The handgun was found unloaded in a plastic bag in a

drawer under her bed.        The drawer was blocked by a duffel bag, a
      Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 23 of 39



Criminal No. 18-389 (FAB)                                                 23

trash can, and a box of books.            The police did not find any

ammunition in the house.”      Id.

                       According to Grace, the handgun had nothing to

do with her drug trafficking.        Id. at 32.    She said she bought the

gun because her home had been burglarized and because she lived

alone in the country with her daughter.           Id.

                       The court held there was sufficient evidence

to satisfy the “in furtherance of” element.                Id. at 36.    The

factfinder was entitled “to conclude that she purchased the handgun

specifically to prevent such robberies of drugs and drug proceeds

in the future.”     Id.   This conclusion was supported by testimony

that drugs were stolen during the robberies, she kept drugs and

thousands of dollars in other rooms of the house, and she believed

one of her drug suppliers committed the burglaries.           Id.   The court

also noted “that a gun does not even have to be operational, let

alone loaded, to qualify as a firearm for section 924 purposes.”

Id.

                 ii.   Analysis

                       The firearm was located in the same residence

as the drugs. (Docket No. 250 at pp. 55–56, 62.) Mere co-presence

is not enough to sustain the conviction.                González-Negrón, 892

F.3d at 487; Robinson, 473 F.3d at 399.
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 24 of 39



Criminal No. 18-389 (FAB)                                                      24

                          Defendant argues that some facts weigh towards

acquittal.     For instance, the firearm was not loaded, and the

ammunition magazines were empty.         (Docket No. 251 at p. 20.)            It

was also wrapped in a cloth within two paper bags, all of which

was inside a plastic bag.         Id. at pp. 18–20.

                          Other   objective    factors,     however,    tip   the

scale into sufficient evidence to sustain the conviction.                     The

residence    was   used    by   Pérez-Greaux    for   his   drug   trafficking

activities; he safekept drugs there and packaged them for shipping.

(Docket No. 250 at pp. 18, 55–56.)            So, the jury could infer that

the firearm was possessed and in the residence for protection of

that activity.     Alverio-Meléndez, 640 F.3d at 420; Grace, 367 F.3d

at 35–36.    In addition, the firearm was stored in a closet with

the type of boxes that Pérez-Greaux used for shipping drugs.

(Docket No. 250 at p. 62; Docket No. 251 at pp. 10–11.)                Thus, the

firearm was kept in close proximity to items the jury could have

considered as part of Pérez-Greaux’s drug trafficking.             Bobadilla-

Pagán, 747 F.3d at 35.            And Pérez-Carrasco only had a little

trouble getting the firearm and simply needed to raise his arm

above his head to recover it, (Docket No. 250 at pp. 62, 76; Docket

No. 251 at p. 18,) supporting a finding that the firearm was easily

accessible, Bobadilla-Pagán, 747 F.3d at 35.
       Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 25 of 39



Criminal No. 18-389 (FAB)                                                   25

                        There   is   another    surrounding    circumstance

which supports the jury’s verdict.          According to Pérez-Greaux, he

received the gun from Alex a few days before the June 5 search.

(Docket No. 250 at pp. 15–16.)        Is this a mere connection between

the firearm and the drug trafficking insufficient to sustain the

conviction?    See González-Negrón, 892 F.3d at 487.          The jury might

have reasonably believed so.         But a reasonable jury could also

have viewed Pérez-Greaux’s taking possession of the firearm from

Alex as advancing or promoting the drug trafficking.            Alex, after

all, was the person to whom Pérez-Greaux sent the drugs.              (Docket

No. 250 at p. 20.)      Alex gave the firearm to Pérez-Greaux at the

same time as he gave him three kilos of cocaine.             Id. at pp. 15–

16.    Pérez-Greaux took possession of the drugs and firearm in Isla

Verde, but he lived in Arecibo.       (Docket No. 250 at pp. 15–16, 31,

54.)     The firearm, a reasonable jury could infer, thus helped

Pérez-Greaux protect the drugs on his way home, even if it was

unloaded and bagged at the time.          Grace, 367 F.3d at 35–36.

                        On review of a Rule 29 motion for acquittal,

this Court views the evidence “in the light most favorable to the

prosecution.”       Lara,    181   F.3d    at   200.    It    would   not   be

“unreasonable, insupportable, or overly speculative,” Rodríguez-

Martínez, 778 F.3d at 371, to view the evidence as supporting the

notion that Pérez-Greaux possessed the firearm to protect himself
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 26 of 39



Criminal No. 18-389 (FAB)                                               26

and the drugs either en route to his house or while at the house,

Bobadilla-Pagán, 747 F.3d at 35, Alverio-Meléndez, 640 F.3d at

420; Grace, 367 F.3d at 35–36.

                       Pérez-Greaux puts a lot of weight into the

notion that the firearm was wrapped in a few bags, unloaded, and

stored in a separate room from the drugs.             (Docket No. 240 at

pp. 4–5.)    Essentially the same conditions, however, were present

in Grace, 367 F.3d at 31, and the court there found sufficient

evidence to sustain the conviction, id. at 35–36.          Moreover, the

proximity of the firearm to contraband, its ease of access, and

its operational characteristics are only some of the relevant

factors, Bobadilla-Pagán, 747 F.3d at 35, and for the reasons

discussed    above   the   evidence   relevant   to   other   factors   is

sufficient to sustain the conviction.

            3.   Drug Trafficking Crime

                 As discussed above, there is sufficient evidence

that Pérez-Greaux engaged in a drug trafficking crime.

            4.   Synthesis

                 These was sufficient evidence on the three elements

of 18 U.S.C. section 924(c)(1)(A).         Therefore, the defendant’s

protestations to his conviction on this charge fail.
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 27 of 39



Criminal No. 18-389 (FAB)                                                 27

     C.   Possession of      a   Machinegun   in   Furtherance   of     Drug
          Trafficking

          Congress requires courts to impose a mandatory minimum

sentence of thirty years imprisonment if a person possesses a

particular type of firearm—a machinegun—in furtherance of a drug

trafficking crime.   18 U.S.C. § 924(c)(1)(B)(ii).       A machinegun is

defined in the statute as, among other things, “any weapon which

shoots, is designed to shoot, or can be readily restored to shoot,

automatically more than one shot, without manual reloading, by a

single function of the trigger.”         Id. § 921(a)(23); 26 U.S.C.

§ 5845(b).

          Resolution of Pérez-Greaux’s challenge to his conviction

on this charge comes down to a legal question:          must a defendant

know the firearm in question is a machinegun?        The parties dispute

this legal question. (Docket No. 240 at pp. 1–2, 5; Docket No. 255

at pp. 9, 14–15.)    The government does not dispute Pérez-Greaux’s

factual contention, namely, that the evidence was insufficient to

show he knew the firearm was a machinegun.           (Docket No. 255 at

pp. 9, 14–15.)    Thus, if a defendant must know the firearm is a

machinegun, the government appears to concede that acquittal is

appropriate.     Conversely, if no such knowledge is required, it

matters not whether the evidence showed Pérez-Greaux knew he

possessed a machinegun in furtherance of his drug trafficking.
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 28 of 39



Criminal No. 18-389 (FAB)                                                  28

          1.    Applicable Law

                The   statutory    provisions    at   issue,   18   U.S.C.

sections 924(c)(1)(A) and 924(c)(1)(B)(ii), do not express specify

whether a defendant must know that the firearm is a machinegun.

Consequently, the Court must determine whether Congress implicitly

intended to incorporate a mens rea requirement on the nature of

the firearm.   See Staples v. United States, 511 U.S. 600, 604–05

(1994).

                The United States Supreme Court has not directly

addressed this question.      In United States v. O’Brien, 560 U.S.

218, 222 (2010), the United States Supreme Court expressly left

the question unresolved.

                The United States Supreme Court has addressed other

aspects of section 924(c)(1)(B)(ii) in recent decades. In Castillo

v. United States, 530 U.S. 120, 121 (2000), the United States

Supreme Court held that the statutory term “machinegun” is an

element of an offense rather than a sentencing factor.                  After

Congress made changes to section 924, the O’Brien Court reached

the same result.   560 U.S. at 235.

                As this Court reads the caselaw, the First Circuit

Court of Appeals has also not determined whether a defendant must

know that a firearm is a machinegun to be convicted pursuant to

section 924(c)(1)(B)(ii).       No party cites a controlling case.
       Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 29 of 39



Criminal No. 18-389 (FAB)                                                 29

Three cases identified by the Court are of interest, but none

resolves the issue.

                  In United States v. O’Brien, 542 F.3d 921, 922 (1st

Cir.   2008),   the   court   considered    “whether,    under   a   statute

forbidding the carrying and use of guns in connection with a

federal crime, the nature of the weapon is to be found by the judge

as a sentencing matter or by the jury as an element of the crime.”

This is the same issue as considered in Castillo, 530 U.S. at 121,

and the United States Supreme Court’s affirmance of the First

Circuit Court of Appeals’ decision in O’Brien, 560 U.S. at 235.

It is not the same issue presently before the Court.

                  It seems that proof of knowledge of the firearm’s

characteristics was at issue at some point during the proceedings

in O’Brien.      After the district court in O’Brien “ruled that

machine-gun possession was an element of a crime rather than a

sentencing enhancement,” the government asked for dismissal of the

count charging possession of a machinegun in furtherance of a crime

of violence.       542 F.3d at 923.         Apparently, “the government

concluded that it could not prove beyond a reasonable doubt the

defendants’ knowledge that the [firearm] had been modified to

operate automatically.”       Id.   Then, at sentencing, the government

asked the district court to impose the thirty-year mandatory

minimum sentence “on the ground that the district court could find
      Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 30 of 39



Criminal No. 18-389 (FAB)                                                            30

the   necessary    facts     as   to   possession       of    a   machine-gun   by    a

preponderance of the evidence and without requiring the defendants

to know that the weapon was automatic.”                 Id.       The district court

refused and the government appealed.              Id.

                   The First Circuit Court of Appeals then proceeded

to examine whether the machinegun provision was an element of an

offense or a sentencing enhancement.               Id. at 923–26.           The First

Circuit Court of Appeals found the United States Supreme Court’s

opinion in Castillo “close to binding” and, following the high

court, affirmed the district court.                 Id. at 926.          And having

limited itself to ruling on the question of whether the provision

was an element or a sentencing enhancement, the First Circuit Court

of Appeals did not rule on the mens rea requirement associated

with the provision.        See id. at 923–26.          As such, like the United

States Supreme Court did when the case came before it, the First

Circuit    Court   of   Appeals’       decision   in    O’Brien      left   open   the

question now before this Court.

                   A few months later, the First Circuit Court of

Appeals decided United States v. Rivera-Rivera, 555 F.3d 277 (1st

Cir. 2009).      In a footnote, the Rivera-Rivera court pointed to its

O’Brien decision and stated that “[i]n analyzing a provision

relating    to     machine    guns,      § 924(c)(1)(B)(ii),           we    recently

concluded that knowing possession of a machine gun is an element
        Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 31 of 39



Criminal No. 18-389 (FAB)                                                    31

of the crime that must be proven to the jury.”                Id. at 291 n.14

(citing O’Brien, 542 F.3d 921).

                   The import of the Rivera-Rivera footnote is not

immediately clear.         In characterizing the O’Brien decision as

“conclud[ing] that knowing possession of a machine gun is an

element of the crime,” was the Rivera-Rivera court putting a gloss

on the O’Brien decision to the effect that the government must

prove a defendant knew the firearm was a machinegun to convict

pursuant to section 924(c)(1)(B)(ii)?           Alternatively, was the word

“knowing” in the Rivera-Rivera footnote only intended to modify

the word “possession”?

                   This Court need not resolve that ambiguity because

the   Rivera-Rivera     footnote    was    dictum.     “Dictum    constitutes

neither the law of the case nor the stuff of binding precedent;

rather, it comprises observations in a judicial opinion or order

that are not essential to the determination of the legal questions

then before the court.”        Arcam Pharm. Corp. v. Faria, 513 F.3d 1,

3 (1st Cir. 2007) (citation omitted).           As the Rivera-Rivera court

noted in the same footnote, “[i]n this case, . . . the appellants

do not make any allegations regarding the possession of a machine

gun.”      Rivera-Rivera,     555   F.3d   at   291   n.14.      Instead,   the

appellants in Rivera-Rivera were challenging whether the fact of

a prior conviction is a sentencing enhancement.                  Id.   So the
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 32 of 39



Criminal No. 18-389 (FAB)                                                    32

statement about O’Brien’s conclusion was merely an observation not

essential to the determination of the legal questions before the

Rivera-Rivera court.

                 The third case of interest is United States v.

Laureano-Pérez, 797 F.3d 45, 74–76 (1st Cir. 2015).                    There, a

defendant challenged his conviction for illegal possession of a

machinegun     and    his   conviction    for    possession       of   firearms

(including   machineguns)     in   furtherance    of   a   drug    trafficking

crime.   Id. at 74.         That defendant argued the evidence was

insufficient to establish his knowledge that the firearms were

machineguns.    Id.    The Laureano-Pérez court reviewed the evidence

and found sufficient evidence that the defendant knew the firearms

were machineguns.      Id. at 74–76.

                 The decision in Laureano-Pérez does not resolve

whether a defendant must know that a firearm is a machinegun to be

convicted pursuant to section 924(c)(1)(B)(ii).               As this Court

reads the opinion, the Laureano-Pérez court merely assumed that

such knowledge was required.             The Laureano-Pérez court never

grappled with the issue now before the Court.          The issue was hardly

contested, having been mentioned for the first time almost as an

afterthought in the defendant’s reply brief.               Reply Brief for

Appellant at 9–10, United States v. Laureano-Pérez, 797 F.3d 45

(1st Cir. 2015) (No. 13-2276), 2015 WL 605489, at *9–10.                 Courts
        Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 33 of 39



Criminal No. 18-389 (FAB)                                                   33

and commentators have explained that uncontested issues summarily

addressed in a case are not controlling precedent.              United States

v. Hemingway, 734 F.3d 323, 335 (4th Cir. 2013); State v. Brown,

930 N.W.2d 840, 911 (Iowa 2019) (Appel, J., dissenting); Charles

W. Collier, Precedent and Legal Authority: A Critical History,

1988 Wis. L. Rev. 771, 781–82 n.44 (1988). Moreover, the Laureano-

Pérez      court     cited    no    authority       holding     that   section

924(c)(1)(B)(ii) requires the government to prove knowledge that

the firearm was a machinegun.           Meanwhile, the Laureano-Pérez court

recognized that a conviction for illegal possession of a machinegun

required knowledge that a firearm was a machinegun, so the court

would in any event be undertaking the inquiry.                   Id. at 74–75

(citing Nieves-Castaño, 480 F.3d at 599). Pursuant to this Court’s

reading of the decision, the Laureano-Pérez court held that, if

knowledge      is    required      to     convict    pursuant     to   section

924(c)(1)(b)(ii), the evidence was sufficient.            Other courts have

taken a similar approach.          See, e.g., United States v. Franklin,

321 F.3d 1231, 1240 (9th Cir. 2003); United States v. Rodríguez,

54 F. App’x 739, 747 (3d Cir. 2002); United States v. Dixon, 273

F.3d 636, 640–41 (5th Cir. 2001).

                    Other courts have addressed the issue at hand.         Two

circuit courts of appeal have held that the statute does not

require knowledge of a firearm’s characteristics.                Burwell, 690
       Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 34 of 39



Criminal No. 18-389 (FAB)                                                     34

F.3d at 504; United States v. Haile, 685 F.3d 1211, 1218 (11th

Cir. 2012).    District courts, including one in this district, have

reached the same conclusion.              See, e.g., Gómez-Ortiz v. United

States, 130 F. Supp. 3d 523, 531–32 (D.P.R. 2015) (Fusté, J.);

United States v. Ross, Civ. No. 10-4309, 2013 WL 5873375, at *5–8

(E.D. Pa. Nov. 1, 2013), vacated on other grounds, 801 F.3d 374

(3d Cir. 2015); Gregory v. United States, Civ. No. 10-124, 2013 WL

5350621, at *14 (E.D. Tenn. Sep. 23, 2013).                 At least one court

has held that the statute requires the defendant to know that the

firearm is a machinegun.       Ruiz v. United States, 146 F. Supp. 3d

726, 732 (D. Md. 2015).

                  In   Burwell,     the    D.C.   Circuit    Court   of   Appeals

addressed the issue en banc.          690 F.3d at 502.        The issue before

the court was whether to depart from an earlier panel decision

holding    that   knowledge    of    the     firearm’s      characteristics   is

unnecessary for conviction pursuant to an earlier version of

section 924(c)(1)(B)(ii).           Id. at 503–04; see United States v.

Harris, 959 F.2d 246, 258–59 (D.C. Cir. 1992).                A majority of the

judges in Burwell joined an opinion by Judge Brown holding that

the court would not depart from its earlier decision.                690 F.3d at

504.

                  The Burwell majority highlighted the proof of mens

rea required to convict pursuant to sections 924(c)(1)(A) and
       Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 35 of 39



Criminal No. 18-389 (FAB)                                                     35

924(c)(1)(B)(ii).         Id. at 507–08, 514.            The Burwell majority

emphasized that, to convict a defendant of possessing a machinegun

in furtherance of a drug crime, the government must prove that a

defendant     both     committed    a    drug     trafficking     offense    and

intentionally possessed a firearm in furtherance of that offense.

Id. at 507.        The omission of an additional mens rea requirement

associated with the machinegun element, then, would not risk

“ensnaring an altar boy.”        Id. (internal quotation marks omitted).

This   mode   of     analysis,   the    Burwell    majority     explained,   was

developed by the United States Supreme Court in a line of cases

holding that proof of mens rea is required where necessary to

differentiate criminal violations from otherwise lawful conduct.

Id. at 505–07 (citing United States v. X-Citement Video, Inc., 513

U.S. 64, 69, 72 (1994); Staples, 511 U.S. at 605; U.S. Gypsum, 438

U.S. at 440–42).

                    The   Burwell   majority      also    considered     textual

aspects of section 924.          According to the Burwell majority, by

providing that the machinegun penalty is triggered when the firearm

“is” a machinegun, Congress intended to omit a mens rea requirement

applicable to the machinegun provision.            Id. at 511–12.      Moreover,

the Burwell majority noted that Congress defined another part of

section 924—the “brandishing” provision—to include a mens rea

requirement, so the omission of a mens rea requirement applicable
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 36 of 39



Criminal No. 18-389 (FAB)                                                      36

to the machinegun provision could be presumed intentional.                    Id.

at 512.

                    The Burwell majority further reasoned, among other

things, that proof of mens rea is not required merely because a

statutory phrase constitutes an offense element as opposed to a

sentencing factor.      Id. at 505.      The Burwell majority additionally

observed that it is not unusual to hold a defendant criminally

liable for the unintended consequences of unlawful acts.                      Id.

at 507.

                    The Burwell majority also distinguished the United

States    Supreme    Court’s    decision   in   Flores–Figueroa      v.   United

States, 556 U.S. 646 (2009).           Burwell, 690 F.3d at 512, 515–16.

That decision is inapplicable to section 924, the Burwell majority

explained, because in Flores-Figueroa the statute included the

word “knowingly” and the issue was which statutory elements were

affected by that mens rea requirement.           Id. at 512.       By contrast,

sections    924(c)(1)(A)       and   924(c)(1)(B)(ii)   do   not    contain    an

express mens rea requirement.            The Burwell majority refused to

“imply a mens rea requirement where none was meant to exist, in

the service of an assertedly strong ‘traditional presumption of

mens rea’ applicable to every element of an offense.”               Id. at 516.

                    The reasoning of the Burwell majority generally

comports with decisions of the First Circuit Court of Appeals.
        Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 37 of 39



Criminal No. 18-389 (FAB)                                                   37

Recall that, in Shea, the First Circuit Court of Appeals rejected

an argument that the semiautomatic assault weapon provision of

section 924(c) carries a mens rea requirement.              150 F.3d at 51–

52. The Shea court distinguished the United States Supreme Court’s

holding in Staples because, unlike in Staples, the semiautomatic

assault weapon provision does not risk criminalizing a broad range

of innocent conduct in the absence of a mens rea requirement, as

a defendant would necessarily have “demonstrated a vicious will by

committing the principal offense.”          Id. at 52 (internal quotation

marks     omitted).       The   Shea   court    also    reasoned   that    the

semiautomatic assault weapon provision in section 924(c) was a

sentencing factor based on the language and structure of the

statute and the legislative history.           Id.   The latter reasoning is

no longer good law, United States v. Mojica-Báez, 229 F.3d 292,

306–07 (1st Cir. 2000), 1 and does not fit with Burwell.

                   Another decision of the First Circuit Court of

Appeals generally comporting with Burwell involves an analogous

statute.     In United States v. Collazo-Aponte, 281 F.3d 320, 325–

26 (1st Cir. 2002), the court considered whether 21 U.S.C. section



1 The government, without any case citation, says that Shea was abrogated on
other grounds. (Docket No. 255 at p. 9.) In Mojica-Báez, 229 F.3d at 306–07,
the First Circuit Court of Appeals recognized that the semiautomatic assault
weapon provision of section 924(c) is not a sentencing factor. While Mojica-
Báez does not obliterate the persuasive value of Shea on the question before
the Court, it is inaccurate to say that Shea was abrogated “on other grounds”
because the Mojica-Báez court removed one of the bases for the holding in Shea.
      Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 38 of 39



Criminal No. 18-389 (FAB)                                                          38

841(b) requires a defendant to know the specific quantity of

cocaine involved in an offense.                   Section 841 has a statutory

structure     similar    to    that     of   section       924(c)—section    841(a)

prohibits distribution of cocaine and section 841(b) specifies

greater penalties for greater quantities of drugs distributed.

Compare 18 U.S.C. § 924(c), with 21 U.S.C. § 841(a)–(b).

                  The Collazo-Aponte court held that knowledge of

drug quantity is not required for a conviction pursuant to section

841(b).    281 F.3d at 326.       The Collazo-Aponte court observed that

the statutory language “requires the government to prove only that

the offense ‘involved’ a particular type and quantity of drug, not

that the defendant knew that he was distributing that particular

drug type and quantity.”          Id. (quoting 21 U.S.C. § 841(b)).               The

Collazo-Aponte court further noted that drug quantity is not an

element that would criminalize otherwise innocent behavior, as

someone “is guilty whether he conspired to sell 30 kilos of heroin

or 30,000.”     Id.

                  This Court agrees with and adopts the reasoning of

the   Burwell    majority       summarized        above.      This    reasoning    is

especially persuasive in light of the First Circuit Court of

Appeals’     analogous        decisions      in     Shea    and      Collazo-Aponte.

Therefore,      the   Court     holds     that     sections       924(c)(1)(A)    and
     Case 3:18-cr-00389-FAB Document 258 Filed 04/14/20 Page 39 of 39



Criminal No. 18-389 (FAB)                                               39

924(c)(1)(B)(ii) do not require for conviction knowledge that a

firearm is a machinegun.

                  The firearm was a machinegun.      (Docket No. 251 at

pp. 25–26.)    It was modified to fire automatically.       Id. at p. 26.

Jeffrey T. Browder, a firearms expert, was able to identify that

the firearm was a machinegun by looking at it.         Id. at pp. 24–30.

          2.      Analysis

                  The evidence before the jury included testimony

that the firearm in question was modified to fire automatically.

(Docket No. 251 at pp. 24–30.)      The firearms expert could tell it

was a machinegun by looking at it. Id. That is sufficient evidence

to satisfy the machinegun element of section 924(c)(1)(B)(ii).

And since there was sufficient evidence for the other elements (as

discussed above), Pérez-Greaux’s challenge to his conviction on

this charge fails too.

V.   Conclusion

     For the reasons set forth above, Pérez-Greaux’s motion for

judgment of acquittal, (Docket No. 240,) is DENIED.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, April 14, 2020.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
